UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of November 2010 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec City, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. TABLE OF CONTENTS Signatures Independent Auditors' Report Consolidated Balance Sheets Consolidated Statements of Earnings Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income Consolidated Statements of Retained Earnings and Contributed Surplus Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Management`s Discussion and Analysis of Financial Condition and Results of Operations Cover Letter Notice of Annual Meeting of Shareholders Form of Proxy Management Proxy Circular Table of Contents In November 2010, EXFO Inc., a Canadian corporation, issued its annual audited financial statements and management’s discussion and analysis thereof for its fiscal year ended August31,2010. At the same time, it also issued a cover letter, its notice of its annual shareholders’ meeting, its form of proxy and its management proxy circular. This report of Form 6-K sets forth said documents. This Form 6-K containing the Corporation’s annual audited financial statements and management’s discussion and analysis for its fiscal year ended August 31, 2010, a cover letter, its notice of annual shareholders’ meeting, its form of proxy and its management proxy circular are hereby incorporated as documents by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July 30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 135 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: November 24, 2010 Page 2 of 135 Table of Contents Independent Auditors' Report To the Shareholders of EXFO Inc. We have completed integrated audits of EXFO Inc.'s 2010, 2009 and 2008 consolidated financial statements andofits internal control over financial reporting as at August 31, 2010. Our opinions, based on our audits, arepresented below. Consolidated financial statements We have audited the accompanying consolidated balance sheets of EXFO Inc. as at August 31, 2010 andAugust31,2009, the consolidated statement of accumulated other comprehensive income for each of the years in the two-year period ended August 31, 2010, and the related consolidated statements of earnings, comprehensive income (loss), retained earnings and contributed surplus and cash flows for each of the years in the three-year period ended August 31, 2010. We have also audited the financial statement schedule, Valuation and Qualifying Accounts in item 8.A. of this Annual Report on Form 20-F. These consolidated financial statements and financial statement schedule are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements and financial statement schedule based on our audits. We conducted our audits of the Company's financial statements as at August 31, 2010 and for each of the years inthe three-year period then ended in accordance with Canadian generally accepted auditing standards andthestandards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free ofmaterial misstatement. An audit of financial statements includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. A financial statement audit also includes assessing theaccounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, thefinancial position of the Company as at August 31, 2010 and August 31, 2009 and the results of its operations and its cash flows for each of the years in the three-year period ended August 31, 2010 in accordance with Canadian generally accepted accounting principles. Furthermore, in our opinion, the financial statement schedule, Valuation and Qualifying Accounts, in Item 8.A. of this Annual Report on Form 20-F presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements. Page 3 of 135 Table of Contents Internal control over financial reporting We have also audited EXFO Inc.'s internal control over financial reporting as at August 31, 2010, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations ofthe Treadway Commission (COSO). The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Annual Report on Internal Control over Financial Reporting, appearing in Item 15 on page 138 of this Annual Report on Form 20-F. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained inallmaterial respects. An audit of internal control over financial reporting includes obtaining an understanding ofinternal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis forour opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes inaccordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Page 4 of 135 Table of Contents Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. As described in Management's Annual Report on Internal Control over Financial Reporting, management has excluded NetHawk Oyj from its assessment of internal control over financial reporting as at August 31, 2010 because it was acquired by EXFO Inc. in a purchase business combination during 2010. We have also excluded NetHawk Oyj from our audit of internal control over financial reporting. NetHawk Oyj is a subsidiary whose total assets and total sales represent 20.2% and 7.1% respectively of the related consolidated financial statement amounts as at and for the year ended August 31, 2010. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as at August 31, 2010 based on criteria established in Internal Control – Integrated Framework issued by the COSO. /s/ PricewaterhouseCoopers LLP 1 Quebec City, Quebec, Canada October 12, 2010, except Note 16 d) which is as of November 5, 2010 1 Chartered accountant auditor permit No. 18144 Page 5 of 135 Table of Contents EXFO INC. Consolidated Balance Sheets (in thousands of US dollars) As at August 31, Assets Current assets Cash $ $ Short-term investments (note 7) Accounts receivable (note 7) Trade Other Income taxes and tax credits recoverable Inventories (note 8) Prepaid expenses Future income taxes (note 19) Current assets held for sale (note 4) Tax credits recoverable Forward exchange contracts (note 7) – Property, plant and equipment (note 9) Intangible assets (note 10) Goodwill (notes 3, 5 and 10) Future income taxes (note 19) Long-term assets held for sale (note 4) $ $ Liabilities Current liabilities Accounts payable and accrued liabilities (note 12) $ $ Income taxes payable – Current portion of long-term debt (note 13) – Deferred revenue Current liabilities related to assets held for sale (note 4) Deferred revenue Long-term debt (note 13) – Other liabilities – Long-term liabilities related to assets held for sale (note 4) – Commitments (note 14) Contingencies (note 15) Shareholders’ equity Share capital (note 16) Contributed surplus Retained earnings Accumulated other comprehensive income $ $ On behalf of the Board /s/ Germain Lamonde /s/ André Tremblay GERMAIN LAMONDE ANDRÉ TREMBLAY Chairman, President and CEO Chairman, Audit Committee The accompanying notes are an integral part of these consolidated financial statements. Page 6 of 135 Table of Contents EXFO INC. Consolidated Statements of Earnings (in thousands of US dollars, except share and per share data) Years ended August 31, Sales (note 21) $ $ $ Cost of sales (1,2) (note 8) Gross margin Operating expenses Selling and administrative (1) Net research and development (1) (note 18) Amortization of property, plant and equipment Amortization of intangible assets Restructuring charges (note 5) – – Impairment of goodwill (note 5) – – Total operating expenses Earnings (loss) from operations ) Interest income (expense), net ) Foreign exchange gain (loss) ) Earnings (loss) before income taxes(note 19) ) Income taxes (note 19) Current ) Future ) Recognition of previously unrecognized future income tax assets – – ) Earnings (loss) from continuing operations before extraordinary gain ) Net earnings from discontinued operations (note 4) Earnings (loss) before extraordinary gain ) Extraordinary gain (note 3) – – Net earnings (loss) for the year $ $ ) $ Basic and diluted earnings (loss) from continuing operations before extraordinary gainpershare $ $ ) $ Basic and diluted net earnings (loss) per share $ $ ) $ Basic weighted average number of shares outstanding(000’s) Diluted weighted average number of shares outstanding(000’s) (note 20) (1)Stock-based compensation costs included in: Cost of sales $ $ $ Selling and administrative Net research and development Net earnings from discontinued operations $ $ $ (2) The cost of sales is exclusive of amortization, shown separately. The accompanying notes are an integral part of these consolidated financial statements. Page 7 of 135 Table of Contents EXFO INC. Consolidated Statements of Comprehensive Income (Loss) and Accumulated Other Comprehensive Income (in thousands of US dollars) Comprehensive income (loss) Years ended August 31, Net earnings (loss) for the year $ $ ) $ Foreign currency translation adjustment ) ) Changes in unrealized losses on short-term investments – 22 31 Unrealized gains (losses) on forward exchange contracts ) Reclassification of realized (gains) losses on forward exchange contracts in net earnings (loss) ) ) Future income tax effect of the above items 24 ) Comprehensive income (loss) $ $ ) $ Accumulated other comprehensive income Years ended August 31, Foreign currency translation adjustment Cumulative effect of prior years $ $ Current year ) Unrealized gains (losses) on forward exchange contracts Cumulative effect of prior years ) Current year, net of realized gains (losses) and future income taxes ) Unrealized losses on short-term investments Cumulative effect of prior years (2 ) ) Current year, net of future income taxes – 22 (2
